Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 
Notice to Applicant
This Non-Final Office Action is the first office action in response to Application Serial 17/216,734 filed on 03/30/2021.  Claims 1 -13 are pending in this application.   


Information Disclosure Statement
Applicant did not submit an information disclosure statement for considered by the Examiner.

Claim Rejections  - 35 USC§  101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea without significantly more).

Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim (claim 1 and similarly claim 7 and 13) recite, “ …  5identifying a first power consumption needed to execute a plurality of first jobs executed in a past and a plurality of nodes used to execute the plurality of first jobs; identifying a second power consumption needed for each of the plurality of nodes used to execute the plurality of first jobs to execute a job, based on the 10first power consumption and the plurality of nodes; identifying a first node of which the second power consumption is greater than a predetermined threshold value, from among the plurality of nodes; identifying a third job in which a number of nodes used for execution is 15equal to or greater than a number of the first nodes, from among a plurality of second jobs to be executed; and setting a timing of executing the third job to a predetermined time...”.  Claims 1-13 in view of the claim limitations, are directed to the abstract idea of  “…  5identifying a first power consumption needed to execute a plurality of first jobs executed …; identifying a second power consumption needed for each of the plurality of nodes used to execute the plurality…; identifying a first node of which the second power consumption is greater than a predetermined threshold value, …; identifying a third job in which a number of nodes used for execution is 15equal to or greater than a number of the first nodes, from among a plurality of second jobs to be executed; and setting a timing of executing the third job to a predetermined time...”.  

As a whole, in view of the claim limitations, but for the computer components and systems performing the claimed functions, the broadest reasonable interpretation of the recite “…  5identifying a first power consumption needed to execute a plurality of first jobs executed …; identifying a second power consumption needed for each of the plurality of nodes used to execute the plurality…; identifying a first node of which the second power consumption is greater than a predetermined threshold value, …; identifying a third job in which a number of nodes used for execution is 15equal to or greater than a number of the first nodes, from among a plurality of second jobs to be executed; and setting a timing of executing the third job to a predetermined time...”  are directed to concepts performed in the human mind (including an observation, evaluation, judgement, opinion) and thus, the claims are directed to the abstract grouping of certain methods of organizing human activity.  

Further, regarding the limitations of identifying a first node of which the second power consumption is greater than a predetermined threshold value, from among the plurality of nodes; identifying a third job in which a number of nodes used for execution is 15equal to or greater than a number of the first nodes, are directed to mathematical calculations, and thus, the claims are directed to mathematical processes. 

Accordingly, the claims are directed to certain methods of organizing human activity and mental processes, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.

This judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea of,  “… A non-transitory computer-readable storage medium storing a program that causes a computer to execute a process, the process comprising…” in claim 1; “ the non-transitory computer-readable storage medium”, in claim 2,  3,  “the non-transitory computer-readable storage medium”, “a job execution device”, in claim 4,5,6;  “a job scheduling device, comprising: a memory; and a processor coupled to the memory and the processor configured to”, in claim 7; “the job scheduling device … the processor configured to …” in claim 8”;  “the scheduling device”, “ the processor” in claim 9; “the job scheduling device”, “the processor” , “a job execution device”, in claim 10; “the job scheduling device”, in claim 11; “the job scheduling device”, “the processor is configured to”, “a job execution device”, in claim 12; “a job scheduling method executed by a computer, …” in claim 13; the however, when viewed as an ordered combination, and pursuant to the broadest reasonable interpretation, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea on a computer (i.e. apply it), and thus, adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer s a tool to perform an abstract idea  - See MPEP 2106.05 (f).  

In addition, these additional elements (e.g., A job scheduling method executed by a computer, the method) generally link the use of the judicial exception to a particular technological environment or field of use - See MPEP 2106.05 (h). 

Furthermore, with respect to the identifying a first power consumption, identifying a second power consumption, identifying a first node of which the second power consumption is greater; identifying a third job  these elements do not add meaningful limitations to integrate the abstract idea into a practical application because they also perform pre and post-solution data gathering operations, which is insignificant extra-solution activity.- See MPEP 2106.05 (g). 

When determining whether a claim integrates a judicial exception into a practical application, Examiner has considered whether the claimed invention pertained to an improvement in the functioning of the computer itself or any other technology or technical field. The claims do not recite a technical improvement. 

Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 2-6 and 8-12 do not integrate into a practical application because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea. Step 2A: Yes

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. As noted above, the aforementioned additional elements beyond the recited abstract idea, as an order combination, are no more than mere instructions to implement the idea using generic
computer components (i.e. apply it), and further, generally link the abstract idea to a field
of use, which is not sufficient to amount to significantly more than an abstract idea; therefore, the additional elements are not sufficient to amount to significantly more than
an abstract idea. -See MPEP 2106.05(f)

Additionally, these recitations as an ordered combination, simply append the abstract idea to recitations of computer structure that performing computer functions as individually evinced by the Applicant’s specification [062], [086]-[092] (describing that the embodiments of the invention may be implemented a central processing unit (CPU) 101, which is a processor, a memory 102, a communication device 103, and a storage medium 104). 

In addition, these additional elements (e.g., A job scheduling method executed by a computer, the method) generally link the use of the judicial exception to a particular technological environment or field of use - See MPEP 2106.05 (h). 

Furthermore, with respect to the identifying a first power consumption, identifying a second power consumption, identifying a first node of which the second power consumption is greater; identifying a third job  these elements do not add meaningful limitations to integrate the abstract idea into a practical application because they also perform pre and post-solution data gathering operations, which is insignificant extra-solution activity.- See MPEP 2106.05 (g). 

In addition, these additional elements (e.g., a system for processing computer system processes implemented by executing sequential or concurrent tasks, execution of the processes by the computer system generating computer traces of execution of the tasks, stored in a memory of the computer 15system) merely generally link the abstract idea to a field of use, namely a generic computing environment.- See MPEP 2106.05 (h). 

Furthermore, with respect to the obtaining … data, obtaining and displaying a simplified graph  these elements do not add meaningful limitations to integrate the abstract idea into a practical application because they also perform pre and post-solution data gathering operations, which is insignificant extra-solution activity.- See MPEP 2106.05 (g). 

Furthermore, as an ordered combination, these elements amount to generic computer components performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 3, 6, 7, 8, 9, 13 is/are rejected under 35 U.S.C. 102(a)(1) and 102 (a)(2) as being anticipated by Parsonnet (US 2009/0,093,916 A1).

Regarding Claim 1,  

A non-transitory computer-readable storage medium storing a program that causes a computer to execute a process, the process comprising: 5identifying a first power consumption needed to execute a plurality of first jobs executed in a past and a plurality of nodes used to execute the plurality of first jobs; 


Parsonnet teaches the controller 168 may be driven by a PC type board, IC chip incorporated in a form such as a programmable logic controller (PLC) or programmable microcontroller with analog, digital and relay inputs and outputs or the like. , Parsonnet [070]

Parsonnet teaches the historical analysis of data received from environmental sensors 172 (first jobs, in a past, consumption) compared to real-time analysis of the environmental sensors 172 suggests that the electrical power grid (node) will be under extreme stress due to the utilization of commercial and residential air conditioning (nodes) between the hours of noon and 6:00 PM the next day., Parsonnet [057]


identifying a second power consumption needed for each of the plurality of nodes used to execute the plurality of first jobs to execute a job, based on the 10first power consumption and the plurality of nodes; 

Parsonnet teaches the historical analysis of data received from environmental sensors 172 (first jobs, first consumption) compared to real-time analysis (second power consumption) of the environmental sensors 172 suggests that the electrical power grid will be under extreme stress due to the utilization of commercial and residential air conditioning (nodes) between the hours of noon and 6:00 PM the next day., Parsonnet [057]


identifying a first node of which the second power consumption is greater than a predetermined threshold value, from among the plurality of nodes; 

Parsonnet teaches the historical analysis of data received from environmental sensors 172 compared to real-time analysis (second power consumption)  of the environmental sensors 172 suggests that the electrical power grid will be under extreme stress due (measure of a predetermined threshold value that is greater than a measure/value) to the utilization of commercial and residential air conditioning (nodes) between the hours of noon and 6:00 PM the next day., Parsonnet [057]


identifying a third job in which a number of nodes used for execution is 15equal to or greater than a number of the first nodes, from among a plurality of second jobs to be executed;

Parsonnet teaches the historical analysis of data received from environmental sensors 172 compared to real-time analysis (second power consumption)  of the environmental sensors 172 suggests that the electrical power grid will be under extreme stress due (measure of a predetermined threshold value that is greater than a measure/value) to the utilization of commercial and residential air conditioning (nodes) between the hours of noon and 6:00 PM the next day (future job/ third job)., Parsonnet [057]


Parsonnet teaches peak demand can be reduced significantly on the central power generation 206, in a way that the end-user 109 does not realize an interruption or change in power or cooling at the point of consumption of the energy., Parsonnet [097]

(Parsonnet teaches the nodes are equal to the  number of the first nodes.)

 and setting a timing of executing the third job to a predetermined time.  

Parsonnet teaches the utility or third party manager may also collect data on historical environments and performance to make performance or utilization changes based upon historical data., Parsonnet [091]

Parsonett teaches the utilization of commercial and residential air conditioning (nodes) between the hours of noon and 6:00 PM the next day (future job/ third job)., Parsonnet [057]



Regarding Claim 2,  

The non-transitory computer-readable storage medium according to 20claim 1, wherein the process comprising: dividing the plurality of first jobs into a plurality of groups in accordance with an order of a number of nodes used to execute each job; 

Parsonnet teaches a network of end-users 109 may be managed by a single controller 168 hereby simplifying and centralizing the management of the virtual power plant 250 into discrete end-user subunits/ clusters  (nodes)., Parsonnet [0099]-[0100] 

Parsonnet teaches a plurality of user clusters controlled by the utility or a third party manager. As with the previous embodiments of FIGS. 7-10, electricity from the central power generation 206 is delivered to end-users clusters 111 (which may comprise pluralities of end-users 109 or individual business parks, neighborhoods, boroughs, municipalities, towns, cities, counties or regions) via the utility managed power transmission 216 and the utility managed power distribution 218., Parsonnet [0104], [Figure 11]

Parsonett teaches FIG. 8 illustrates an embodiment of power generation and distribution system with thermal energy storage to a plurality of users controlled by a utility or a third party manager. In this embodiment, electricity from the central power generation 206 is delivered to a plurality of end-users 109 via the utility managed power transmission 216 and the utility managed power distribution 218. In this example, a plurality of thermal energy storage units 105 (such as that detailed in FIGS. 1, 3 and 4) are used to provide energy storage 212 to each of the end-users 109 by supplementing and or replacing the cooling supplied to the dwelling by the air conditioners 102.Parsonett [094], [Fig 8] .

(Figure 8 illustrates a sequence of nodes used to execute the job.)

specifying a particular power consumption that is included in power consumptions used to execute jobs included in each group, for each of the 25plurality of groups that have been divided; 

Parsonett teaches the energy storage 212 (e.g., TES) is controlled by the utility management control 214 and/or third party management control 224 with the use of a controller 168 that allows proper utilization of the stored energy for site consumption 210 by the consumer. While the site consumption 210 and site generation 213 remain in the end-user domain 204, the energy storage 212 as well as the control (controller 168) of the storage are in the utility/third party domain 222. The utility and/or third party manager ultimately make the decisions regarding if, when as well as to what extent the energy storage 212 is charged and utilized and based upon environmental conditions are optimal for the utility., Parsonett [0212]

Parsonnet teaches environmental sensors 172, such as those outlined in the embodiment of FIG. 4 and FIG. 7 may be used by the utility or a third party manager to assess and/or predict the environment of the electrical power generation, distribution, management and utilization. Parsonnet [0105], [095]-[096]


specifying a particular group that has the particular power consumption greater than the predetermined threshold value but closest to the predetermined threshold value, from among the plurality of groups; 

Parsonnet teaches  historical analysis of data received from environmental sensors 172 compared to real-time analysis of the environmental sensors 172 suggests that the electrical power grid will be under extreme stress due (particular consumption greater than a predetermined threshold value) to the utilization of commercial and residential air conditioning between the hours of noon and 6:00 PM the next day. Parsonnet [096] -[097]


and 37Fujitsu Ref. No.: 20-00464 specifying, as the third job, a job executed by nodes, a number of which is equal to or greater than a minimum number of nodes included in the particular group, from among the plurality of second jobs.  

Parsonnet teaches  historical analysis of data received from environmental sensors 172 compared to real-time analysis of the environmental sensors 172 suggests that the electrical power grid will be under extreme stress due to the utilization of commercial and residential air conditioning between the hours of noon and 6:00 PM the next day. In response to this predicted demand, the utility or third party manager may act to boost storage during the night (low demand) (a number of nodes greater than or equal to minimum number of nodes in the group) to assist in offsetting this potentially detrimental situation. Additionally, the response may also choose to target the timing of the ice make of the thermal energy storage 105 (a number of nodes greater than or equal to minimum number of nodes in the group) to coincide with for example, increased winds in the environmental region thereby bringing wind turbine energy from the distributed energy sources 220 into play. Thus, by utilizing the stored energy, and managing the optimal conditions for producing and delivering the stored energy to the end-user 109, peak demand can be reduced significantly on the central power generation 206, in a way that the end-user 109 does not realize an interruption or change in power or cooling at the point of consumption of the energy (the equipment used at the point of consumption are a number of nodes greater than or equal to minimum number of nodes in the group). Parsonnet [096] -[097]



Regarding Claim 3, 

The non-transitory computer-readable storage medium according to claim 2, wherein the process comprising: specifying a maximum power consumption of power consumptions used to execute jobs included in each group, as the particular power consumption, for each of the plurality of groups.  

Parsonnet teaches the historical analysis of data received from environmental sensors 172 compared to real-time analysis of the environmental sensors 172 suggests that the electrical power grid will be under extreme stress (maximum power consumption) due to the utilization of commercial and residential air conditioning between the hours of noon and 6:00 PM the next day. In response to this predicted demand, the utility or third party manager may act to boost storage during the night (low demand) …  Thus, …., and managing the optimal conditions for producing and delivering the stored energy to the end-user 109, peak demand can be reduced significantly on the central power generation 206, in a way that the end-user 109 does not realize an interruption or change in power or cooling at the point of consumption of the energy. , Parsonnet [093] and Parsonnet teaches In this way, specific clusters of end-users may be grouped with similar energy needs and managed as a single entity with a single TES unit 107., Parsonnet [0103]



Regarding Claim 6,  

The non-transitory computer-readable storage medium according to claim 1, wherein the process comprising: 25designating an amount of cold heat to be output to a job execution device in time bands that include execution timings of the second jobs such that, among the time bands that include the execution timings of the second jobs, an amount of cold heat in a time band that includes an execution timing of the third job is greater than amounts of cold heat in the other time bands.  

Parsonnet teaches the historical analysis of data received from environmental sensors 172 compared to real-time analysis of the environmental sensors 172 suggests that the electrical power grid will be under extreme stress (maximum power consumption) due to the utilization of commercial and residential air conditioning between the hours of noon and 6:00 PM the next day (timeband). In response to this predicted demand, the utility or third party manager may act to boost storage during the night (low demand)…, and managing the optimal conditions (e.g., cold heat) for producing and delivering the stored energy to the end-user 109, peak demand can be reduced significantly on the central power generation 206, in a way that the end-user 109 does not realize an interruption or change in power or cooling at the point of consumption of the energy., Parsonett [093] and Parsonnet teaches the utility may rely upon the environmental sensors and historical data to establish a demand profile, and then generate a demand response to optimize the performance of the entire system of generation, transmission, distribution and storage of power., Parsonnet [097] 

Parsonnett teaches two air conditioning demand scenarios where the ice freezing period during low air conditioning demand may be as long as 12-14 hours, contrasting to the peak demand period which may be as short as 3 hours or as long as 10 hours. Parsonnett [050]



Regarding Claim 7, 

A job scheduling device, comprising: a memory; and a processor coupled to the memory and the processor configured to: identify a first power consumption needed to execute a plurality 5of first jobs executed in a past and a plurality of nodes used to execute the plurality of first jobs, identify a second power consumption needed for each of the plurality of nodes used to execute the plurality of first jobs to execute a job, based on the first power consumption and the plurality of nodes, 10identify a first node of which the second power consumption is greater than a predetermined threshold value, from among the plurality of nodes, identify a third job in which a number of nodes used for execution is equal to or greater than a number of the first nodes, from among a 15plurality of second jobs to be executed, and set a timing of executing the third job to a predetermined time.  

These claims are substantially similar to claim 1, and thus, is rejected for the reasons set forth above regarding claim 1. While claim 7 is directed to a job scheduling device, comprising: a memory; and a processor coupled to the memory and the processor, Parsonett discloses the system as claimed [abstract], [Figure 1], [088]



Regarding Claim 8, 

The job scheduling device according to claim 7, wherein the processor configured to: 20divide the plurality of first jobs into a plurality of groups in accordance with an order of a number of nodes used to execute each job; specify a particular power consumption that is included in power consumptions used to execute jobs included in each group, for each of the plurality of groups that have been divided; 25specify a particular group that has the particular power consumption greater than the predetermined threshold value but closest to the predetermined threshold value, from among the plurality of groups; and specify, as the third job, a job executed by nodes, a number of which is equal to or greater than a minimum number of nodes included in the particular 30group, from among the plurality of second jobs.

Similar to claim 2
  

Regarding Claim 9, 
The job scheduling device according to claim 8, wherein the processor configured to specify a maximum power consumption of power consumptions used to 5execute jobs included in each group, as the particular power consumption, for each of the plurality of groups.  

Similar to claim 3


Regarding Claim 13, 

A job scheduling method executed by a computer, the method comprising: 40Fujitsu Ref. No.: 20-00464 identifying a first power consumption needed to execute a plurality of first jobs executed in a past and a plurality of nodes used to execute the plurality of first jobs; identifying a second power consumption needed for each of the plurality 5of nodes used to execute the plurality of first jobs to execute a job, based on the first power consumption and the plurality of nodes; identifying a first node of which the second power consumption is greater than a predetermined threshold value, from among the plurality of nodes; 10identifying a third job in which a number of nodes used for execution is equal to or greater than a number of the first nodes, from among a plurality of second jobs to be executed; and setting a timing of executing the third job to a predetermined time

These claims are substantially similar to claim 1, and thus, is rejected for the reasons set forth above regarding claim 1. While claim 13 is directed to an A job scheduling method executed by a computer, the method, Parsonett discloses the method as claimed [abstract], [Figure 1], 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4, 5, 10, 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parsonnet (US 2009/0,093,916 A1) in view of Faraw (US 2015/0,354,982 A1).


Regarding Claim 4, 

The non-transitory computer-readable storage medium according to claim 1, wherein the process comprising: calculating the predetermined …. value within a predetermined time of a power consumption of a job execution device 15that executed the first jobs.  

Parsonnet teaches the utility may rely upon the environmental sensors and historical data to establish a demand profile, and then generate a demand response to optimize the performance of the entire system of generation, transmission, distribution and storage of power.

	Although highly suggested, Parsonett does not explicitly teach:
“… threshold value based on a median value …”

Fawaz teaches:
“… threshold value based on a median value …”

Fawaz teaches a reasonable average power level for non-controlled equipment may be established by the server, especially when the same uncontrolled amount of power is being switched off during the late afternoon going into the evening. Over time, relevant average power of an aggregate of uncontrolled devices may be determined for different periods during the day and depending on a time of year., Fawaz [049]

	
Parsonnet teaches temporarily shifting the demand for electrical power supplied. Fawaz teaches methods for energy management. It would have been obvious to combine load switching as taught by Parsonnet, with average power consumption, as taught by Fawaz, to determine actual physical loads of equipment and associate the power consumption, Fawaz [005].  


Regarding Claim 5, 

Parsonnet teaches:
The non-transitory computer-readable storage medium according to claim 4, wherein the process comprising: calculating a value calculated … from a 20peak value within the predetermined time of the power consumption of the job execution device, as the predetermined threshold value.  

Parsonnet [096] -[097]

	Although highly suggested, Parsonnet does not teach:
“… by subtracting the median value …”

	Fawaz teaches:
“… calculating a value calculated by subtracting the median value …”

Fawaz teaches after operation for a certain period, the changes in power consumption, collected by a power meter, sometimes assisted by additional sensors, the disaggregated power consumptions are associated with objects or devices in the library, usually with the help of mathematical matching techniques. LoadIQ of Reno, Nev. provides methods and apparatus that disaggregate power consumption to individual devices., Fawaz [063]

Fawaz teaches multiple devices may be switched on and switched off in different combinations at different times … an intelligent meter …. Can only indicate that a certain power amount has been switched -on or switched off., Fawaz [080] –[081]

(Fawaz teaches switching combinations on and off, the switching off of a device is a subtraction from the total energy consumption)

Fawaz teaches power consumption may be recorded from the time a status is being changed to the time a device achieves a steady power consumption level. , Fawaz [092] 

Parsonnet teaches temporarily shifting the demand for electrical power supplied. Fawaz teaches methods for energy management. It would have been obvious to combine load switching as taught by Parsonnet, with average power consumption, as taught by Fawaz, to determine actual physical loads of equipment and associate the power consumption, Fawaz [005].  




Regarding Claim 10, 

The job scheduling device according to claim 7, wherein the processor configured to 10calculate the predetermined threshold value based on a median value within a predetermined time of a power consumption of a job execution device that executed the first jobs.  

Similar to claim 4



Regarding Claim 11, 

The job scheduling device according to claim 10, wherein the 15processor configured to calculate a value calculated by subtracting the median value from a peak value within the predetermined time of the power consumption of the job execution device, as the predetermined threshold value.  

Similar to claim 5



Regarding Claim 12, 

The job scheduling device according to claim 10, wherein the processor configured to designate an amount of cold heat to be output to a job execution device in time bands that include execution timings of the second jobs such that, among the time bands that include the execution timings of the second jobs, an amount 25of cold heat in a time band that includes an execution timing of the third job is greater than amounts of cold heat in the other time bands. 
Same as claim 6
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. West (Trial results from a model predictive control and optimisation system for commercial building and HVAC, 2014) discloses aggregated zone consumption and zone average temperature.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA LABOGIN whose telephone number is (571)272-9149. The examiner can normally be reached Monday -Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270- 5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEA LABOGIN/Examiner, Art Unit 3624                                                                                                                                                                                                        
/CHARLES GUILIANO/Primary Examiner, Art Unit 3623